Xn ik^ Lintel ^Tdfesj UbTncT

    PD-1415-10                                             RECEIVED IN
                                                      COURT OF CRIMINAL APPEALS

  Y*^\lrA*ty                               J                 AU62°2015
            v



  StoW oP Wsxae*                           '                      RECEIVED
     AppelW                                                       AUG If 2015
           ))             M X'             P I       1 p ,13th COURTOFAPPEALS
                          / lolioin Tor Leave To -h\e




    •W Appelionf kvtji/^ W t-Wi- Courf TO CwcxA Tkb


vevYWcl IL a\*rx \r\ AdiWnitstaaW ^ZO^cAhn a\ 4hi<b
  , l
LiJa'lTV
                          FILED IN
                  COURT OF CRIMINAL APPEALS
                                                     J J °p *in IJ
                                                                ,*
                        AUG 2o2015             1^soec^u\ \/ ^bmi Had
                      Abel Acosta, Clerk



                                                 TlUwi&l/TO On IT
                                                 ClioOl 5purJo9l
                                                 AmaKilla,k*i->74/G7